Filed 5/17/21 P. v. Souza CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047779
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. 18CR011585)

             v.

 DENNIS DALE SOUZA,

             Defendant and Appellant.



                                           I.        INTRODUCTION
         After the trial court denied his motion to quash the search warrant and suppress
evidence (Pen. Code, § 1538.5), defendant Dennis Dale Souza pleaded no contest to
possession of heroin for sale (Health & Saf. Code, § 11351),1 misdemeanor possession
of a controlled substance injection or ingestion device (§ 11364, subd. (a)), and
misdemeanor possession of methamphetamine (§ 11377, subd. (a)). The trial court
sentenced defendant to two years in county jail pursuant to Penal Code section 1170,
subdivision (h).
         Defendant contends that the evidence against him must be suppressed because
there was not probable cause to issue the search warrant and the police officer’s reliance


         1
        All further statutory references are to the Health and Safety Code unless
otherwise indicated.
on the warrant was objectively unreasonable. The Attorney General counters that the
search warrant affidavit provided probable cause for the warrant and that even if there
was not probable cause, the good faith exception to the exclusionary rule applies.
       For reasons that we will explain, we determine that the search warrant affidavit
established probable cause for issuance of the warrant because it provided the magistrate
with “ ‘a substantial basis for concluding a fair probability existed that a search would
uncover wrongdoing.’ [Citations.]” (People v. Westerfield (2019) 6 Cal.5th 632, 659
(Westerfield).) Moreover, even if we were to find that there was not probable cause for
the search, we would conclude that suppression is unwarranted because the officers
executing the warrant relied on it in good faith. (See United States v. Leon (1984) 468
U.S. 897, 923 (Leon).) Accordingly, we affirm the judgment.
              II.    FACTUAL AND PROCEDURAL BACKGROUND
       A.     Preliminary Hearing Evidence
       On December 5, 2018, Monterey Police Officer Jeremiah Ruttschow went to
Saf Keep Storage and determined that defendant had a storage unit there. Someone
using defendant’s personal access code had entered the storage facility approximately a
half hour before Officer Ruttschow’s arrival. Video footage showed a white Lexus
entering the facility when defendant’s code was used. The Lexus left the facility
approximately 10 minutes later.
       Pursuant to a search warrant, Officer Ruttschow subsequently searched
defendant’s storage unit, finding a small black pouch containing approximately
13.06 grams of suspected heroin in four small packages, approximately 1.01 grams of
suspected methamphetamine in two small packages, and five methamphetamine pipes.
Officer Ruttschow also found over 100 small plastic baggies consistent with those used
to package heroin, a digital scale, two syringes, and defendant’s credit card.




                                             2
       Defendant stated that he had a couple grams of heroin in the storage unit and that
he was a methamphetamine user but did not use heroin. Defendant admitted selling
heroin and that he had been inside the white Lexus.
       The parties stipulated that “the substances found [were] methamphetamine and . . .
heroin.”
       B.     Charges
       An information was filed charging defendant with possession of heroin for sale
(§ 11351), misdemeanor possession of a controlled substance injection or ingestion
device (§ 11364, subd. (a)), and misdemeanor possession of methamphetamine (§ 11377,
subd. (a)).
       C.     Motion to Quash the Warrant and Suppress Evidence
       After the information was filed, defendant filed a motion to quash the search
warrant and suppress the evidence against him (Pen. Code, § 1538.5), contending that the
search warrant affidavit did not establish probable cause and that it was not objectively
reasonable for the officer to rely on the warrant.
              1. Search Warrant Affidavit
       On December 5, 2018, Monterey Police Detective Jeff Reiland requested a
warrant pursuant to Penal Code section 1524 seeking to seize evidence of stolen or
embezzled property, property or things used as a means of committing a felony or public
offense or concealing such property, and/or evidence tending to show a felony had been
committed or a particular person had committed a felony. The search warrant affidavit
specified the place to be searched as Saf Keep Self Storage, unit 29, in Del Ray Oaks and
the property to be seized as a set of 1988 Ford Ranger keys, a Samsung cell phone
charger, and several articles of clothing.
       Detective Reiland submitted a six-page statement of probable cause signed under
penalty of perjury as part of the affidavit. In the statement, Detective Reiland detailed
that he had been a peace officer since August 2007 and was assigned to the field training

                                              3
unit from November 2016 to October 2018, where he conducted and assisted in the
investigation of hundreds of crimes including robbery, burglary, fraud, identity theft, and
financial crimes. Detective Reiland stated that he had been assigned to the investigations
unit since October 2018, where he conducted investigations, prepared and executed
search warrants, and prepared cases for prosecution. Detective Reiland had attended over
600 hours of advanced officer training.
       Detective Reiland averred that on December 4, 2018, at approximately 8:27 p.m.,
officers were dispatched to a reported disturbance at Del Monte Pines Motel. On the
officers’ arrival, the reporting party said that he saw three men walk toward room 7,
heard sounds of a commotion coming from the room, and then saw the three men leave.
       Detective Reiland stated that Monterey Police Officer Arrollo contacted room 7’s
occupant. The occupant told Officer Arrollo that when he opened the door after hearing
a knock, three Hispanic men dressed in red pushed their way into his room, attacked him,
and took his backpack. The backpack contained the occupant’s 1988 Ford Ranger keys
and wallet. The occupant then said that the men did not enter the room and his wallet
was not missing, although he was unable to locate it. The occupant became
uncooperative with Officer Arrollo and at one point stated that the backpack was empty,
but he maintained that the backpack had been taken. The occupant believed the three
men showed up because he was a Sureño gang member. The occupant declined to state
whether he could identify the men.
       Detective Reiland stated that at approximately 9:40 p.m., Officer Arrollo was
directed to contact J.S., Sr., regarding the incident. J.S., Sr., told Officer Arrollo that he
went to the motel with his son, J.S., Jr., and another man, later identified as defendant,
to collect $1,200 that the occupant owed. When the three men entered the room, the
occupant and a woman were there. J.S., Sr., told Officer Arrollo that the occupant said
he could only pay half of what he owed. An argument ensued and the occupant told them
to leave. J.S., Sr., stated that they took the backpack that was on the bed and left.

                                               4
       Detective Reiland averred that he spoke to J.S., Sr., at the police department at
approximately 10:55 the following morning. J.S., Sr., stated that the occupant told
defendant to come to the motel so that the occupant could pay him the money he owed.
J.S., Sr., went to the motel with J.S., Jr., and defendant. After the men got the occupant’s
room number from the front desk, the occupant invited them into his room and said that
he could only pay back half of the money owed. An argument ensued. The occupant
pulled out a knife and swung it in the air. The occupant began fighting with J.S., Jr.,
who knocked the knife away. J.S., Sr., said that as they were leaving, the occupant
threw a backpack at J.S., Jr., and J.S., Jr., “collected it.” J.S., Sr., stated that the backpack
contained a set of keys. J.S., Sr., dropped J.S., Jr., and defendant off at the Elks Lodge.
About an hour and a half later, J.S., Sr., got a call from J.S., Jr., to pick him up. Detective
Reiland did not find any incoming calls on J.S., Sr.’s phone that corroborated his
statement.
       Detective Reiland stated that at approximately 11:58 a.m., J.S., Jr., arrived at the
police department and agreed to speak with him. J.S., Jr., said that he went to the motel
with J.S., Sr., and defendant to collect a debt. The front desk gave J.S., Sr., the
occupant’s room number. J.S., Jr., said that the occupant invited them into the room and
that there was a woman inside. According to J.S., Jr., an argument began between
defendant and the occupant when the occupant stated that he could only pay back some
of the money. The occupant “starting then telling [defendant] that he was burned and
screwed and that he was not going to pay him his money.” The occupant pulled a knife.
J.S., Jr., initially told Detective Reiland that he did not fight with the occupant, but then
admitted to punching the occupant and getting punched. As they were leaving, the
occupant threw a backpack at them. J.S., Jr., picked up the backpack and they left.
J.S., Jr., stated that the backpack contained a cell phone charger and a pair of sunglasses.
J.S., Jr., said that he threw the backpack into a trashcan at the Elks Lodge.



                                               5
       Detective Reiland averred that after he asked J.S., Jr., about the inconsistencies in
his story, J.S., Jr., admitted that the occupant had not been expecting them, but insisted
that the occupant had invited them into his room. J.S., Jr., was placed under arrest and
read his Miranda rights.2 J.S., Jr., agreed to speak to Detective Reiland.
       Detective Reiland stated that J.S., Jr., said that “[b]efore the robbery, [J.S., Jr.,]
received a call from [J.S., Sr.,] asking him to go with [defendant] and [J.S., Sr.,] to the
motel.” J.S., Jr., knew they were going to the motel to collect the money and J.S., Sr.,
wanted him to go because he and defendant believed the occupant had “other people
(who he described as southsiders) at the motel.” J.S., Sr., and J.S., Jr., convinced the
front desk to give them the occupant’s room number. J.S., Jr., knocked on the door to the
occupant’s room while defendant stood out of sight. When the occupant answered the
door, defendant pushed the door open and the three men entered. Defendant demanded
the money. When the occupant stated that he was not going to pay him, defendant went
through some drawers but did not take anything. J.S., Jr., then physically fought with the
occupant, who brandished a knife at him. J.S., Jr., stated that the occupant threw his
backpack at him and he left with it. The backpack contained a pair of sunglasses and a
cell phone charger. The men went to the Elks Lodge, and J.S., Jr., went inside with
defendant and “another friend.” J.S., Jr., said that he threw the backpack into a trashcan
at the Elks Lodge.
       Detective Reiland averred, “[J.S., Jr.,] said he did not see any weapons, but heard
a metal click and saw [defendant] put something in his pants. [J.S., Jr.,] said it could
have possibly been a handgun since he saw [defendant] with a handgun three days ago
at his storage unit in Del Ray Oaks. [J.S., Jr.,] provided a general area . . . where
[defendant’s] storage unit was located.” Detective Reiland stated that J.S., Sr., was the




       2
           Miranda v. Arizona (1966) 384 U.S. 436.

                                               6
registered owner of a black Corvette and that J.S., Sr., and J.S., Jr., stated that the three
men went to the Elks Lodge in the Corvette.
       Detective Reliand stated that Officer Reed found an empty backpack in a trashcan
near the Elks Lodge’s front door. Surveillance footage showed three people getting out
of a Corvette, including J.S., Jr., who was carrying a backpack. The footage showed
J.S., Jr., going through the backpack, removing numerous items, and putting them in his
pockets. J.S., Jr., then put the backpack in a trashcan by the front door and went to the
parking lot. Defendant was also captured on the surveillance footage.
       Detective Reliand averred that Sergeant Ruttschow located the woman who was in
room with the occupant. The woman told Sergeant Ruttschow that when the occupant
opened the door after hearing a knock, three men forced their way inside. The occupant
was pushed backwards towards the bathroom, but the men seemed surprised when they
saw her in the room and appeared uncertain about what to do. The woman did not
understand what was being said, but the interaction was confrontational from the outset.
When she stood up to intervene, she was shoved to the ground. Someone mentioned
“ ‘gun,’ ” but the woman never saw a gun and did not know if anyone had one. The men
took a backpack that was on the bed and left. The woman said the men may have also
taken some cell phone chargers. The woman was unable to identify the men, but the
descriptions she gave were similar to J.S., Sr., J.S., Jr., and defendant.
       Detective Reiland stated that defendant arrived at the police department at
approximately 3:40 p.m. Defendant was placed under arrest, Mirandized, and agreed to
speak to the detective. Defendant said that the occupant told him to come over so he
could pay defendant the money he owed him. Defendant first stated that the occupant
gave defendant his room number, but defendant later admitted that the occupant did not
tell him what room he was in. Defendant said that the occupant invited them into the
room and pulled a knife on them. Defendant subsequently stated that the occupant tried
to shut the door on J.S., Jr., but they pushed the door open and went inside. Defendant

                                               7
said that the occupant tried to stab J.S., Jr., and told them to “ ‘get the fuck out.’ ”
Defendant stated that “[J.S., Jr.,] and [the occupant] got into a fistfight, but that [J.S., Jr.,]
was defending himself.” The men left after the altercation. The occupant threw a
backpack at J.S., Jr. Defendant initially said the backpack was empty but later stated
there was toilet paper and a bag of baggies inside. J.S., Sr., dropped defendant and J.S.,
Jr., off at the Elks Lodge. A friend took defendant to his room at the Oceanside Inn.
Defendant denied searching the occupant’s belongings or the drawers in the occupant’s
room, although he said he was unsure whether he touched the backpack. Detective
Reiland asked to look at defendant’s phone to confirm whether the occupant had called
him, but defendant refused. Defendant indicated that he was currently homeless. Police
confirmed that defendant had been a guest at the Oceanside Inn but had checked out
earlier that day.
       Detective Reiland averred that Sergeant Ruttschow went to Saf Keep Storage in
Del Rey Oaks and was told that defendant had a storage unit there. The facility’s staff
provided Sergeant Ruttschow with a copy of defendant’s identification from defendant’s
rental file and with surveillance footage that showed a car entering the facility’s gate on
December 5, 2018 at 2:26 p.m., after someone used defendant’s personally assigned gate
code. The vehicle left the facility at 2:38 p.m., which was approximately one hour before
defendant arrived at the police department.
       Detective Reiland stated that he ran defendant’s criminal history and learned that
defendant was a convicted felon forbidden from possessing, purchasing, or owning any
firearms or ammunition. Detective Reiland averred that based on his training and
experience, he knows that people who commit violent crimes and are gang members
or associate with gang members often possess firearms, ammunition, and other weapons
to protect themselves and instill fear in their victims and that “[i]n this case, [J.S., Jr.,]
mention[ed] hearing a metal click that could have been a firearm and saw [defendant]
with a firearm three days prior to this event at his storage unit. [The woman] also heard

                                                8
someone mention ‘gun’ while in the room.” Detective Reiland stated that based on his
training and experience, he knows that “thieves commonly conceal stolen items inside
storage units because they do not have a permanent residence. [Defendant] provided his
address as the Salvation Army, 800 Scott Street, which . . . allows subjects to receive
mail only. Salvation Army does not allow residential housing at this location.” Detective
Reiland “believe[d] the search of [defendant’s] storage unit will lead to the discovery of
the stolen property as well as clothing worn by [defendant] during this crime” and
“believe[d] searching this location will lead to further evidence to support that
[defendant] is in possession of the stolen items.” Detective Reiland stated that based on
his training and experience, there was probable cause to believe, and he did believe, that
grounds existed for the issuance of a search warrant.
              2. Motion to Quash and Suppress, Opposition, and Hearing
       Defendant contended in his motion to quash the search warrant and suppress the
evidence that the affidavit did not establish probable cause that contraband or evidence
of a crime would be found in his storage unit and that the good faith exception to the
exclusionary rule did not apply. Defendant argued that there was not probable cause to
believe that a crime had occurred or that there was evidence to recover and that the
affidavit did not establish a nexus between the storage unit and the items sought.
       The prosecution filed written opposition to the motion, asserting that the affidavit
established probable cause to justify the search and that the officers relied on the warrant
in good faith, rendering suppression of the seized evidence unwarranted. The prosecution
argued that the affidavit detailed that defendant and his associates admitted they were in a
confrontation with someone and took an item of property and that someone had accessed
defendant’s storage unit using defendant’s personal code approximately an hour before
defendant gave his statement to the police.
       The trial court determined that the affidavit established probable cause. The court
observed that the affidavit indicated that defendant did not have a residence but that

                                              9
officers learned that defendant had a storage unit that he accessed the afternoon after the
incident and shortly before he went to the police station. The court stated, “[T]he fact
that he goes there . . . shortly before he goes . . . to the police station, I could understand
why that would lead an officer to believe the stolen goods were put there when he doesn’t
have a normal residence.”3 The court further found that the exclusionary rule would not
serve its purpose in this case because there was no reason for the officers executing the
warrant to believe the search was unlawful.
       D.       Pleas and Sentencing
       Defendant pleaded no contest to the charges. The trial court sentenced defendant
to two years in county jail pursuant to Penal Code section 1170, subdivision (h).
                                    III.    DISCUSSION
       Defendant contends that the evidence against him must be suppressed because
there was not probable cause to issue the warrant as the affidavit did not establish a
connection between the evidence to be seized and the location to be searched. Defendant
argues that the fact that he was with J.S., Jr., on December 4, 2018, and that someone
entered and exited his storage unit the next day does not constitute probable cause to
search the unit because defendant was not seen in possession of the evidence, there was
no reason to believe the evidence was in his storage unit, and “a generalized speculation
that homeless thieves keep their possessions in storage lockers is legally insufficient.”
Defendant further contends that the evidence must be suppressed because reliance on the
warrant was objectively unreasonable as the affidavit “literally attributed the possession
of the desired evidence to someone other than the subject of the warrant” and there were
no facts stated in the affidavit that the evidence sought could be found in defendant’s
storage unit.



       3
        The court stated that it did not rely on the information in the affidavit about a gun
because the affidavit did not include a gun as an item of property to be seized.

                                               10
          The Attorney General counters that the affidavit established probable cause to
search defendant’s storage unit as it demonstrated a fair probability that defendant was
“involved in taking [the] backpack” and that defendant would have received at least some
of the backpack’s contents given that defendant and his associates went to the motel room
to collect the money the occupant owed defendant. The Attorney General argues that
because the affidavit established that defendant was homeless, the magistrate could
reasonably infer that defendant would keep “the spoils of his crimes” in his storage unit
and that evidence of defendant’s crime would be in the unit since defendant appears to
have accessed the unit shortly before he arrived at the police department. The Attorney
General alternatively contends that even if there was not probable cause to issue the
warrant, the good faith exception to the exclusionary rules applies because the affidavit
“was not so ‘plainly deficient’ that no reasonable well-trained officer could have relied
on it.”
          A.    Legal Principles
          “The Fourth Amendment to the United States Constitution prohibits ‘unreasonable
searches and seizures’ and requires search warrants to be issued only upon a showing of
‘probable cause’ describing with particularity ‘the place to be searched, and the . . . things
to be seized.’ ” (Westerfield, supra, 6 Cal.5th at p. 659.) “ ‘Probable cause sufficient for
issuance of a warrant requires a showing that makes it “ ‘substantially probable that there
is specific property lawfully subject to seizure presently located in the particular place for
which the warrant is sought.’ ” [Citation.] That showing must appear in the affidavit
offered in support of the warrant. [Citation.]’ [Citation.] ‘The showing required in order
to establish probable cause is less than a preponderance of the evidence or even a prima
facie case.’ [Citation.]” (People v. Bryant, Smith and Wheeler (2014) 60 Cal.4th 335,
369-370.) The existence of probable cause for issuing a search warrant is measured by a
“totality-of-the-circumstances approach.” (Illinois v. Gates (1983) 462 U.S. 213, 230
(Gates).) “ ‘The task of the issuing magistrate is simply to make a practical,

                                              11
commonsense decision whether, given all the circumstances set forth in the affidavit . . . ,
including the “veracity” and “basis of knowledge” of persons supplying hearsay
information, there is a fair probability that contraband or evidence of a crime will be
found in a particular place.’ ” (People v. Kraft (2000) 23 Cal.4th 978, 1040-1041,
quoting Gates, supra, at p. 238.)
       “ ‘The question facing a reviewing court asked to determine whether probable
cause supported the issuance of the warrant is whether the magistrate had a substantial
basis for concluding a fair probability existed that a search would uncover wrongdoing.’
[Citations.]” (Westerfield, supra, 6 Cal.5th at p. 659.) We review the magistrate’s
determination of probable cause deferentially and overturn it “ ‘only if the affidavit fails
as a matter of law to set forth sufficient competent evidence’ supporting the finding of
probable cause.” (Id. at p. 660.) “ ‘ “Although in a particular case it may not be easy to
determine when an affidavit demonstrates the existence of probable cause, the resolution
of doubtful or marginal cases in this area should be largely determined by the preference
to be accorded to warrants.” ’ [Citations.]” (People v. Weiss (1999) 20 Cal.4th 1073,
1082-1083.)
       B.     The Affidavit Established Probable Cause
       Defendant contends that the affidavit failed to establish probable cause because
it did not provide a nexus between the evidence sought and his storage unit. While
defendant concedes that there was “reason to believe that [he] was involved in an
altercation with [the occupant of room 7],” he argues that there was “no reason at all to
believe that evidence of that altercation would be found at [his storage unit]” since the
affidavit demonstrated that the occupant’s property was taken by J.S., Jr., and did not
contain any information that J.S., Jr., gave the property to defendant or left it at
defendant’s storage unit. We are unpersuaded.
       “The affidavit must establish a nexus between the criminal activities and the place
to be searched. [Citation.]” (People v. Garcia (2003) 111 Cal.App.4th 715, 721.)

                                              12
However, a magistrate “ ‘is entitled to rely upon the conclusions of experienced law
enforcement officers in weighing the evidence supporting a request for a search warrant
as to where evidence of crime is likely to be found. [Citation.] It is not essential that
there be direct evidence that such evidence will be at a particular location. Rather, the
magistrate “ ‘is entitled to draw reasonable inferences about where evidence is likely to
be kept, based on the nature of the evidence and the type of offense.’ ” [Citation.]’ ”
(People v. Lazarus (2015) 238 Cal.App.4th 734, 764.)
       Here, there was “ ‘a substantial basis’ ” for the magistrate to conclude that there
was “ ‘a fair probability’ ” that evidence of defendant’s altercation with the occupant of
room 7 and stolen property would be found in defendant’s storage unit based on the
nature of the crime, defendant’s homelessness, the entry into the storage facility with
defendant’s personal code the day after the incident and roughly an hour before
defendant’s arrival at the police department, and Detective Reiland’s statement that in his
experience, “thieves commonly conceal stolen items inside storage units because they do
not have a permanent residence.” (Westerfield, supra, 6 Cal.5th at p. 659.) The affidavit
established that defendant, J.S., Sr., and J.S., Jr., went to room 7 to collect the money the
occupant owed defendant. The occupant, the woman inside the room with him,
defendant, and J.S., Jr., all stated that the men forced or pushed their way inside, although
defendant and J.S., Jr., initially denied doing so. After a physical fight between J.S., Jr.,
and the occupant, the men left with the occupant’s backpack.
       Although J.S., Sr., and J.S., Jr., told the police that it was J.S., Jr., who left the
room with the backpack and surveillance footage later captured J.S., Jr., going through
the backpack and pocketing its contents, the affidavit demonstrated that the occupant
owed defendant money and that J.S, Jr., went to the motel to help defendant collect it.
Moreover, the surveillance footage established that defendant was present at the location
where J.S., Jr., was going through the backpack and taking its contents. In addition,
J.S., Jr., told Detective Reiland that defendant demanded money from the occupant and

                                               13
went through some drawers at the motel room. While defendant denied to Detective
Reiland that he went through any drawers, defendant admitted knowledge of the
backpack’s contents, first stating that it was empty but later saying there was toilet paper
and baggies inside. Defendant could also not be sure whether he touched the backpack.
From this information in the affidavit, the magistrate could reasonably infer that
defendant, not J.S., Jr., would ultimately take possession of any property stolen from the
occupant as it was defendant who was owed the money and the reason for the men’s
conduct was to recoup the occupant’s debt.
       The affidavit further established that defendant was homeless and rented a storage
unit. The day after the offense and approximately one hour before defendant arrived at
the police department, someone using defendant’s personal code entered the storage
facility. Detective Reiland stated in the affidavit that “[b]ased on [his] training and
experience, [he] know[s] thieves commonly conceal stolen items inside storage units
because they do not have a permanent residence” and averred his “belie[f] [that] the
search of [defendant’s] storage unit [would] lead to the discovery of the stolen property
as well as clothing worn by [defendant] during this crime.” Given defendant’s lack of a
permanent residence, his rental of a storage unit, the access of the storage facility with
defendant’s personal code the day after the incident and shortly before defendant went to
the police department, and Detective Reiland’s experience with thieves concealing stolen
property inside storage units, the magistrate had “ ‘a substantial basis’ ” to conclude that
there was “ ‘a fair probability’ ” that evidence of the offense and stolen property would
be inside the unit. (Westerfield, supra, 6 Cal.5th at p. 659.)
       Defendant relies on People v. Pressey (2002) 102 Cal.App.4th 1178 (Pressey) to
argue that the affidavit did not establish probable cause. In Pressey, the magistrate’s
finding of probable cause to search the defendant’s residence rested on the defendant’s
simple possession of controlled substances during a traffic stop and an experienced
officer’s opinion “that drug users with controlled substances on their person or in their

                                             14
car are likely to have more of those substances where they live.” (Id. at p. 1182.) The
Court of Appeal held that “probable cause to search the residence of someone suspected
of using illegal drugs requires more than an opinion or inference, available in every case,
that drugs are likely to be present.” (Id. at p. 1190.)
       In reaching its decision, the court observed that while some courts have upheld a
warrant to search a drug dealer’s residence based solely on evidence that the occupant
was a dealer coupled with an experienced narcotics officer’s opinion that contraband
would likely be found in the dealer’s home, other courts have required additional facts
concerning the residence, “ ‘such as that the seller went to his home prior to the sale, or
that the sale occurred near the home, which would support the inference that the supply
is probably located there.’ ” (Pressey, supra, 102 Cal.App.4th at p. 1183.) Nonetheless,
the court was unaware of any decision finding probable cause to search a drug user’s
home based solely on the user’s simple possession of narcotics and the court declined to
so hold, citing the differences inherent in drug trafficking versus drug use, the heightened
expectation of privacy in the home, and concern over the breadth of such a rule as “there
may be some reason to suspect that ‘everyone engaged in criminal activity (drugs or
otherwise), keeps evidence of the criminal activity at home.’ ” (Id. at p. 1190.) The court
stated that its holding “does not mean that probable cause to search a home could never
arise from the particularized suspicions of an experienced narcotics officer, or the
circumstances of an arrest for drug possession, only that illegal drug use does not
necessarily provide probable cause to search the user’s residence, and that such cases
must be decided on their own facts.” (Ibid.)
       We find Pressey distinguishable. Beyond the evidence that linked defendant to
the crime and the motive evidence that provided a reasonable inference that defendant
would ultimately possess the property taken from room 7’s occupant as the occupant
owed defendant money, the fact that the day after the incident and approximately one
hour before defendant went to the police department someone using defendant’s personal

                                              15
code accessed the storage facility where defendant rented his unit provided a sufficient
nexus between the crime and the storage unit.
       For these reasons, and given the deference afforded a magistrate’s determination
that there was probable cause to issue a search warrant, we determine the magistrate had
“ ‘a substantial basis for concluding a fair probability existed that a search [of defendant’s
storage unit] would uncover wrongdoing.’ ” (Westerfield, supra, 6 Cal.5th at p. 659.)
The affidavit did not “ ‘fail[] as a matter of law to set forth sufficient competent
evidence’ supporting the finding of probable cause.” (Id. at p. 660.)
       C.     The Good Faith Exception Applies
       Even if we were to conclude that there was not probable cause to issue the
warrant, we would determine that the good faith exception precludes application of the
exclusionary rule here. In Leon, the Supreme Court held that when “an officer acting
with objective good faith has obtained a search warrant from a judge or magistrate and
acted within its scope,” the “marginal or nonexistent benefits” produced by suppressing
the evidence obtained “cannot justify the substantial costs of exclusion.” (Leon, supra,
468 U.S. at pp. 920, fn. omitted, 922.) The court observed that the purpose of the
exclusionary rule is to chill future police transgressions; the rule is not designed to punish
the actions of errant judges or magistrates. (Id. at p. 916.) Thus, suppression of evidence
is appropriate only if (1) “the magistrate or judge in issuing a warrant was misled by
information in an affidavit that the affiant knew was false or would have known was false
except for his [or her] reckless disregard of the truth”; (2) “the issuing magistrate wholly
abandoned his [or her] judicial role” such that “no reasonably well trained officer should
rely on the warrant”; (3) the affidavit was “ ‘so lacking in indicia of probable cause as to
render official belief in its existence entirely unreasonable’ ”; or (4) the affidavit was so
deficient in particularizing the place to be searched or the things to be seized that the
executing officer “cannot reasonably presume it to be valid.” (Id. at p. 923.) In
considering the issue, we apply the objective test of “whether a reasonably well trained

                                              16
officer would have known that the search was illegal despite the magistrate’s
authorization.” (Id. at p. 922, fn. 23; see also People v. Camarella (1991) 54 Cal.3d 592,
606 [if “a reasonable and well-trained officer ‘would have known that his [or her]
affidavit failed to establish probable cause,’ ” suppression is warranted, but if such an
officer “reasonably could have believed that the affidavit presented a close or debatable
question on the issue of probable cause,” the good faith exception applies].)
       Defendant contends that the third circumstance is present here as no reasonable
officer would have believed that there was probable cause because the affidavit attributed
possession of the evidence to someone else (presumably, J.S., Jr.) and “there were no
facts stated in the affidavit, particularized or otherwise, that the evidence in question
could be found [in defendant’s storage unit], short of a conclusory observation that [he]
is homeless.”
       We determine that a “reasonably well trained officer” would not have “known”
the affidavit failed to establish probable cause. (Leon, supra, 468 U.S. at p. 922, fn. 23.)
Detective Reiland’s probable cause statement detailed that several individuals, including
defendant himself, implicated defendant in the altercation with room 7’s occupant and
the theft of the occupant’s backpack. The probable cause statement also included
corroboration of the individuals’ accounts, namely, surveillance footage showing
someone who appeared to be defendant at the Elks Lodge after the incident with
individuals who matched J.S., Sr.’s and J.S., Jr.’s descriptions and the police’s recovery
of an empty backpack in a trashcan near the Elks Lodge’s front door. Although the
footage showed J.S., Jr., rifling through the backpack and pocketing its contents before
throwing the backpack in the trash, the affidavit established that the incident occurred
because the occupant owed defendant money, as defendant himself admitted,
demonstrating a reasonable likelihood that defendant would ultimately possess the items
taken from the occupant.



                                              17
       Relying on another case involving a warrant to search a drug user’s residence,
United States v. Garcia (2011) 809 F.Supp.2d 1165, defendant argues that “the only basis
on which the police could point to [defendant] actually possessing stolen items in his
storage locker was the conclusory assertion that ‘thieves commonly conceal stolen items
inside storage units because they do not have a permanent residence.’ ” However, as we
explained above, the affidavit contained more than Detective Reiland’s opinion based on
his training and experience to establish probable cause that evidence of the incident
would be found in defendant’s storage unit. The affidavit showed that police
corroborated defendant’s homeless status and rental of a storage unit. In addition, the
affidavit established that surveillance footage from the storage facility revealed that
defendant’s personal code was used to enter the facility the day after the offense and
approximately one hour before defendant arrived at the police department, which
reasonably linked defendant’s storage unit to the incident. And, because the affidavit
demonstrated that the motive for the incident was to recoup the occupant’s debt to
defendant, we do not agree with defendant’s assertion that “[n]o other facts were
submitted in the affidavit to suggest that [defendant] would have had the evidence.” The
debt motive, stated in the affidavit as consistently recounted by J.S., Sr., J.S., Jr., and
defendant, provided a fair probability that defendant would indeed possess the evidence.
Thus, on this record, we determine that the officers executing the warrant relied in good
faith on the warrant’s issuance. (See Leon, supra, at 468 U.S. at p. 923.)
       For these reasons, we conclude that the trial court did not err in denying
defendant’s motion to suppress.
                                   IV.     DISPOSITION
       The judgment is affirmed.




                                              18
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. Souza
H047779